United States Court of Appeals
                     For the First Circuit


No. 15-2043

                  CHARLES MORSE and LESA MORSE,

                     Plaintiffs, Appellees,

                               v.

                    MICHAEL CLOUTIER ET AL.,

                     Defendants, Appellants.

                      ____________________

No. 15-2053

                  CHARLES MORSE and LESA MORSE,

                     Plaintiffs, Appellees,

                               v.

                         SEAN P. MAHER,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                             Before

                   Thompson, Selya and Barron,
                         Circuit Judges.
     Thomas R. Donohue, with whom Leonard H. Kesten, Deidre Brennan
Regan, and Brody, Hardoon, Perkins & Kesten, LLP were on brief,
for appellants Cloutier et al.
     Joseph G. Donnellan, with whom Rogal & Donnellan, P.C. was on
brief, for appellant Maher.
     James B. Triplett, with whom Triplett & Fleming was on brief,
for appellees.


                         August 25, 2017
              SELYA, Circuit Judge.    The Supreme Court has recognized

that "a man's house is his castle" and has interpreted the Fourth

Amendment to safeguard private homes against most warrantless

intrusions.     Payton v. New York, 445 U.S. 573, 589-90, 596 (1980).

But there are some exceptions to this rule — and in this case, the

defendants (police officers acting as such) assert that exceptions

for exigent circumstances and/or doorway arrests afford them at

least arguable shelter.        The district court disagreed, denying

their motions for summary judgment.          See Morse v. Mass. Exec.

Office of Pub. Safety Dep't of State Police, 123 F. Supp. 3d 179,

196 (D. Mass. 2015).        After careful consideration, we conclude

that, on the plaintiffs' supported version of the facts, the

defendants' conduct violated clearly established law.           See id. at

192.     Cognizant, as we are, that this decision rests largely on

what the district court reasonably perceived to be questions of

fact,    we   dismiss   substantial   portions   of   these   interlocutory

appeals for want of appellate jurisdiction and otherwise affirm.

I.     BACKGROUND

              Since the appealed rulings were made at the summary

judgment stage, we rehearse the facts in the light most favorable

to the nonmovants (here, the plaintiffs), consistent with record

support.      See DePoutot v. Raffaelly, 424 F.3d 112, 114 (1st Cir.

2005).




                                  - 3 -
            On the evening of August 16, 2009, a concerned citizen

called the Sturbridge, Massachusetts police department to report

a ruckus in his backyard.     When officers arrived at the caller's

home, they encountered two young men who complained that someone

had been hiding in the woods and throwing various objects (such as

rocks and bottles) at them.   The object-thrower also hurled racial

epithets and told the men that he would murder them and their

families in their sleep.

            The victims tentatively identified the object-thrower as

their down-the-street neighbor, Charles Morse, and warned that he

might be armed.    Morse was a known quantity to the police: he had

been charged several years earlier after threatening one of his

daughter's suitors with a gun.

            Having secured the victims' reports, the officers began

to hunt for Morse.   They first checked the woods but came up empty-

handed.   Next, they went to his home, where his wife, Lesa, said

that Morse was out with a friend.   The officers asked her to notify

them when he returned.

            The officers continued their search.   By now, their team

included five local officers and two state troopers (with at least

one dog).    Roughly an hour after first responding to the scene,

the entire contingent (except for one Sturbridge officer, who

lingered to watch over the young men) doubled back to Morse's home.




                                 - 4 -
Two officers approached the front door while four officers circled

to the rear.

            This time, Morse was home.    When he opened the interior

back door, he locked the screen door that separated him from his

visitors.    He asked the officers why they were there, but they

furnished no details.    Instead, they asked Morse to step outside

to answer some questions.   When Morse refused, one of the officers

told him that he was under arrest. Morse replied that the officers

ought to return with a warrant, and he promptly shut the interior

door.

            The officers did not leave.    Instead, they ordered Morse

to open the door and warned him that they would enter forcibly if

he did not obey.   Morse stood fast, so the officers kicked through

both the screen door and the wooden interior door to gain entry.

Five officers entered with their guns drawn and proceeded to arrest

Morse.

            Morse's wife took umbrage at the officers' invasion of

her home.   As the officers effected the arrest of her husband, she

answered a call from a concerned neighbor.      When she informed the

caller that armed policemen had just arrested her husband, she was

ordered to hang up the telephone.        She refused to do so, and an

officer handcuffed her while others performed a protective sweep.

            Several minutes later, the officers released Lesa and

transported Morse to the station.    They charged him with a litany


                                - 5 -
of offenses, including assault and battery with a dangerous weapon,

threatening to commit murder, disorderly conduct, and disturbing

the peace.      All of the charges were later dropped.

              We fast-forward to late 2012, when the Morses sued the

officers in a Massachusetts state court.                The defendants removed

the action to the federal district court.               See 28 U.S.C. §§ 1331,

1441.       In their complaint — which invoked 42 U.S.C. § 19831 — the

plaintiffs      claimed,     as    relevant     here,   that    the    defendants'

warrantless entry and the subsequent arrest violated their Fourth

Amendment      rights   to    be   free   from    unreasonable        searches   and

seizures.      They also claimed that the defendants transgressed the

Massachusetts Civil Rights Act (MCRA), Mass. Gen. Laws ch. 12,

§§ 11H, 11I, and intentionally inflicted emotional distress (a

tort under state law).2

              Following      pretrial     discovery     and    some    preliminary

skirmishing, the defendants moved for summary judgment on, inter

alia, qualified immunity grounds.                See Fed. R. Civ. P. 56(a).

Three separate motions were filed: one on behalf of the five


        1
       As a general matter, section 1983 supplies a cause of action
against any person who, while acting under color of state law,
violates another person's constitutional rights. See Kalina v.
Fletcher, 522 U.S. 118, 123 (1997).

        2
      The plaintiffs' complaint included claims of excessive force
as well.    The district court found that the defendants were
entitled to qualified immunity with respect to those claims, Morse,
123 F. Supp. 3d at 194, and that ruling is not at issue in this
proceeding.


                                        - 6 -
Sturbridge     police   officers      and   one   on   behalf   of    each   state

trooper.3

              In their motion papers, the defendants insisted that

exigent circumstances justified their warrantless entry and, in

any event, what transpired amounted to a doorway arrest. Moreover,

they sought summary judgment on all of the plaintiffs' other

claims.

              The district court granted the defendants' motions in

part and denied them in part.           See Morse, 123 F. Supp. 3d at 196.

The   court    ruled    that,    on   the   summary    judgment      record,   the

plaintiffs had made a sufficient showing that their constitutional

rights were violated.       See id. at 188-89.          In handing down this

ruling, the court concluded that the defendants had probable cause

to arrest Morse.        It went on to hold, though, that a reasonable

juror could find that the circumstances were not sufficiently

exigent to allow a warrantless invasion of the plaintiff's home

and Morse's ensuing arrest.           See id. at 187-89.    Because a genuine

issue of material fact remained, the court refused to grant either

summary judgment or, by implication, qualified immunity based on

exigent circumstances.          See id. at 189.

              In explaining this ruling, the court noted that a full

hour had passed between the officers' awareness of the contretemps


      3
      For present purposes, it is unnecessary to distinguish among
these officers.


                                       - 7 -
involving the young men and their encounter with Morse at his home.

See id. at 187.               Relatedly, the court highlighted deposition

testimony from one of the defendants to the effect that he and his

fellow       officers     were   not   anticipating    any     sort     of   emergency

situation when they knocked on the plaintiffs' door, nor were they

engaged in a hot pursuit of Morse at that time.                   See id.     Finally,

the court stressed that none of the officers had expressed any

concern that Morse might escape through the front door, destroy

evidence, or hurt someone inside the home.4                  See id. at 188.

                  At the same time, the court rejected the defendants'

claim that a doorway arrest had occurred.                  See id. at 192.         In the

court's view, the circumstances of Morse's arrest — including the

fact       that    he   was   behind   a   locked   door    for   the    entire     time

— distinguished his case from the doorway-arrest cases cited by

the defendants.          The court held that Morse's case fit comfortably

within the scope of clearly established law.                 See id.     Summing up,

the court stated: "[v]iewing the facts from the record in the light

most favorable to the Plaintiffs, no reasonable law enforcement

officer would have understood the warrantless entry and arrest of

Charles Morse to comport with the Fourth Amendment."                         Id.    This




       4
       Importantly, the defendants gave no indication that Lesa
seemed to be endangered by her husband or that she felt threatened
by him. To the contrary, the record makes manifest that she sided
with Morse and began yelling at the officers when they broke into
her home.


                                           - 8 -
finding, of course, effectively derailed the defendants' quest for

qualified immunity.5      See id.      The court further determined that

genuine issues of material fact prevented the granting of summary

judgment on the plaintiffs' MCRA and state tort claims.              See id.

at 195-96.

             State   trooper   Sean    Maher   and   four    local   officers

(Sergeant    Michael   Cloutier   and    officers    Larry   Bateman,   David

Fortier, and Ronald Obuchowski, Jr.) separately appeal the court's

denial of their motions for summary judgment on the warrantless

entry and arrest claims, the MCRA claims, and the state tort

claims.     The appeals have been consolidated in this venue.

II.   ANALYSIS
             Summary judgment is appropriate only when the record,

read in the light most favorable to the nonmovant, presents no

genuine issue as to any material fact and reflects the movant's

entitlement to judgment as a matter of law.            See Fed. R. Civ. P.

56(a); Schiffmann v. United States, 811 F.3d 519, 524 (1st Cir.

2016).      We review de novo orders granting or denying summary

judgment.     See DePoutot, 424 F.3d at 117.          Interlocutory orders

denying summary judgment — like most interlocutory orders — are,




      5Two of the officers — Sturbridge police sergeant Jeffrey
LaVallee and Massachusetts state trooper Brian Frechette — never
entered Morse's home and did not participate in his arrest. The
district court entered summary judgment in their favor, see Morse,
123 F. Supp. 3d at 196, and that ruling is not before us.


                                      - 9 -
for the most part, not immediately appealable.               See Valdizán v.

Rivera-Hernandez, 445 F.3d 63, 64 (1st Cir. 2006).             But where, as

here, a denial of summary judgment implicates a claim of qualified

immunity, "the dividing line between appealable and non-appealable

denials of summary judgment is blurred."              Camilo-Robles v. Hoyos,

151 F.3d 1, 8 (1st Cir. 1998).

            To plot this line in a given case, a reviewing court

must     first    consider   whether    the     district    court's    summary

judgment/qualified immunity determination was legal or factual in

nature.     See id.      Purely legal rulings implicating qualified

immunity    are   normally   reviewable    on    an    interlocutory   appeal;

determinations of evidentiary sufficiency are not.             See Johnson v.

Jones, 515 U.S. 304, 319-20 (1995).           In applying these principles,

the devil is in the details.           Generally, a claim that a certain

body of facts makes out a violation of clearly established law is

deemed to present a question of law and, thus, is reviewable.             See

Camilo-Robles, 151 F.3d at 8.           However, when the trial court's

summary judgment/qualified immunity decision "turns on either an

issue of fact or an issue perceived by the trial court to be an

issue of fact," the decision presents a question of fact and, thus,

is nonreviewable.       Stella v. Kelley, 63 F.3d 71, 74 (1st Cir.

1995).

            Qualified immunity is a prophylactic doctrine.                The

doctrine shields government officials "from liability for civil


                                  - 10 -
damages    insofar     as    their      conduct     does    not   violate    clearly

established       statutory       or    constitutional       rights   of    which     a

reasonable person would have known."                 Harlow v. Fitzgerald, 457
U.S. 800, 818 (1982). In practice, the doctrine affords government

officials a "margin of error" to make reasonable mistakes in the

course of their work.         Morelli v. Webster, 552 F.3d 12, 24 (1st

Cir. 2009).       When properly applied, "immunity protects 'all but

the plainly incompetent or those who knowingly violate the law.'"

White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam) (quoting

Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam)).

            The qualified immunity analysis "entails a two-step

pavane."    Alfano v. Lynch, 847 F.3d 71, 75 (1st Cir. 2017). At the

first     step,    a   reviewing        court     must   evaluate     "whether      the

plaintiff's version of the facts makes out a violation of a

protected right."           Id.        At the second step, the court must

determine "whether the right at issue was 'clearly established' at

the time of defendant's alleged misconduct."                 Id. (quoting Matalon

v. Hynnes, 806 F.3d 627, 633 (1st Cir. 2015)).

            The second step of this inquiry is itself divisible into

two   sub-parts.        First,         the   plaintiff     must   identify    either

"controlling authority" or a "consensus of cases of persuasive

authority" sufficient to signal to a reasonable officer that

particular conduct would violate a constitutional right.                      Wilson

v. Layne, 526 U.S. 603, 617 (1999).                        This inquiry "must be


                                         - 11 -
undertaken in light of the specific context of the case, not as a

broad general proposition."      Brosseau v. Haugen, 543 U.S. 194, 198

(2004) (per curiam) (quoting Saucier v. Katz, 533 U.S. 194, 201

(2001)).     The aim is to ensure that the state of the law is

sufficiently specific to give fair and clear warning to government

officials.     See United States v. Lanier, 520 U.S. 259, 270-71

(1997).    The second sub-part asks whether a reasonable officer in

the defendant's position would have known that his conduct violated

the established rule.     See Wilson v. City of Boston, 421 F.3d 45,

57-58 (1st Cir. 2005).

             The Fourth Amendment furnishes the legal backdrop here.

It declares that "[t]he right of the people to be secure in their

persons,     houses,   papers,   and   effects,   against   unreasonable

searches and seizures, shall not be violated."        U.S. Const. amend

IV.   Ultimately, though, "the home is first among equals," Florida

v. Jardines, 133 S. Ct. 1409, 1414 (2013), and is "shielded by the

highest level of Fourth Amendment protection," Matalon, 806 F.3d

at 633.    Accordingly, "the Fourth Amendment has drawn a firm line

at the entrance to the house" and warrantless entries into a home

"are presumptively unreasonable."       Payton, 445 U.S. at 586, 590.

             Notwithstanding this bedrock rule of constitutional law,

the defendants maintain that they cannot be held civilly liable

for their encounter with Morse and, thus, that the plaintiffs have

not satisfied the first step of the qualified immunity paradigm.


                                  - 12 -
They proffer two independent (though related) lines of defense,

which we address sequentially.

                     A.   Exigent Circumstances.

           Arresting a suspect inside his home without a warrant

violates   the   Fourth   Amendment   unless   some   "well-delineated

exception[]" shields the intrusion.      United States v. Romain, 393
F.3d 63, 68 (1st Cir. 2004).      Exigent circumstances constitute

such an exception.    See United States v. Almonte-Báez, 857 F.3d
27, 31 (1st Cir. 2017).    This exception has a practical cast: it

"reflects an understanding and appreciation of how events occur in

the real world." Id. Given that police officers "are often forced

to make split-second judgments — in circumstances that are tense,

uncertain, and rapidly evolving," Kentucky v. King, 563 U.S. 452,

466 (2011) (quoting Graham v. Connor, 490 U.S. 386, 396-97 (1989)),

the exception allows warrantless entries when "there is such a

compelling necessity for immediate action as will not brook the

delay of obtaining a warrant," Matalon, 806 F.3d at 636 (quoting

Fletcher v. Town of Clinton, 196 F.3d 41, 49 (1st Cir. 1999)).

Such circumstances may arise in connection with, for example, hot

pursuit of a fleeing felon, the imminent destruction of evidence,

a substantial risk of flight, or a threat to the police or public.

See Hegarty v. Somerset Cty., 53 F.3d 1367, 1374 (1st Cir. 1995).

           To invoke the exigent circumstances doctrine as a basis

for a warrantless entry into a person's home for the purpose of


                                - 13 -
effecting an arrest, law enforcement officers must show not only

that they faced a sufficient exigency but also that they had

probable    cause   to   effect   the   planned   arrest.   See   Kirk   v.

Louisiana, 536 U.S. 635, 638 (2002) (per curiam) (explaining that

"police officers need either a warrant or probable cause plus

exigent circumstances in order to make a lawful entry into a

home"); Almonte-Báez, 857 F.3d at 31 (similar).

            The court below found that the officers had probable

cause to arrest Morse — after all, they had first-hand reports

that he had hurled rocks and bottles at two young men who were

minding their own business and, in the bargain, had threatened

them — and that finding is not challenged on appeal.         The dispute

here concerns the existence vel non of exigent circumstances, and

the district court concluded that the record, viewed in the light

most favorable to the plaintiffs, presented genuine issues of

material fact as to that point.          See Morse, 123 F. Supp. 3d at

187-89.     The defendants attempt to challenge this conclusion in

two ways.

            1.   Mistake of Law.    To begin, the defendants asseverate

that the district court erroneously used a subjective standard

rather than an objective one in adjudicating the viability of their

claim of exigent circumstances.         In support, they cite a portion

of the court's rescript explaining that one officer in particular

"acknowledged that [the officers] were not in 'hot and continued


                                   - 14 -
pursuit' of Morse."        Id. at 187.      Since this asseveration turns on

a question of law, we have jurisdiction to consider it.                            See

Johnson, 515 U.S. at 319; Camilo-Robles, 151 F.3d at 8.

            The premise of the defendants' argument is correct: the

exigent   circumstances        inquiry     considers     "the     objective    facts

reasonably known to, or discoverable by, the officers at the time

of the [incident]."          United States v. Tibolt, 72 F.3d 965, 969

(1st Cir. 1995).       But in marshalling those facts, a court may take

into account what the officers knew when the incident occurred.

See, e.g., Almonte-Báez, 857 F.3d at 33 (concluding that, "[g]iven

the totality of what [federal agents] knew and what they reasonably

suspected," they had reason to believe the circumstances were

exigent); United States v. Samboy, 433 F.3d 154, 158 (1st Cir.

2005)   (similar).       The    bottom-line     question     is    not    —   as   the

defendants suggest — what a reasonable officer would have known.

Rather, the bottom-line question is whether a reasonable officer

would   have    thought,     given   the    facts    known   to    him,    that    the

situation he encountered presented some meaningful exigency.                       See

Almonte-Báez, 857 F.3d at 32-33.

            Here, the district court focused on what the officers

actually knew and what they reasonably could have suspected when

they reached Morse's doorstep.             It concluded that "[a] reasonable

juror could credit this evidence and find that there was no

objective      basis   for     the   officers       to   believe    that      exigent


                                      - 15 -
circumstances existed."           Morse, 123 F. Supp. at 188-89.               In

reaching this conclusion, the court applied the proper legal

standard.   See Almonte-Báez, 857 F.3d at 32.

            2.    Existence of Genuine Issues of Material Fact.               The

defendants' second line of attack challenges the district court's

determination that, on the summary judgment record, the exigent

circumstances     question   is    freighted   with      genuine   disputes    of

material fact.       See Morse, 123 F. Supp. 3d at 188-89.                    The

plaintiffs counter that this determination is factual in nature

and, therefore, that we lack jurisdiction to review it in these

interlocutory appeals.       Because jurisdiction is both a legally and

a logically antecedent question, see Steel Co. v. Citizens for a

Better Env't, 523 U.S. 83, 94-95 (1998), we address the plaintiffs'

argument first.

            A defendant asserting a qualified immunity defense may

obtain interlocutory review of a denial of his motion for summary

judgment, even if the district court concluded that the record

presented a genuine dispute of material fact, as long as he accepts

as true the plaintiff's version of the facts and argues that he is

entitled to qualified immunity on that version of the facts.                  See

Mlodzinski v. Lewis, 648 F.3d 24, 28 (1st Cir. 2011); Díaz v.

Martínez, 112 F.3d 1, 4-5 (1st Cir. 1997).

            The   defendants      insist   that,   for    purposes   of   these

appeals, they have accepted the plaintiffs' version of the facts


                                    - 16 -
and challenge only the application of the law to those facts.

Here, however, the defendants say one thing and do another.                The

arguments that they raise on appeal attempt to contradict, in

significant ways, the plaintiffs' version of the facts.

          The defendants contend, for example, that they were

forced to "act swiftly, to make a split second decision, in order

to quell a threat of violence and the escalation of a violent

event."   They   also    contend   that     Morse   posed   "a   serious   and

immediate risk" to the young men whom he had earlier bombarded

with rocks and other objects.       But these contentions are squarely

at odds with the plaintiffs' supported version of the facts.               The

district court noted, for instance, that a full hour had passed

between the time that the defendants learned of the conflict

between Morse and the young men and the defendants' encounter with

Morse at his home.      See Morse, 123 F. Supp. 3d at 187.          By then,

the victims were nowhere near Morse and, at any rate, were under

police protection.      The court also cited deposition testimony in

which one of the officers explained that he and his colleagues

were not anticipating any sort of emergency situation when they

went to Morse's door.        See id.        In that vein, that officer

acknowledged that the police were not in hot pursuit of Morse and

had made no decision to arrest him before they knocked on his door.

See id.   Thus, there was at the very least a genuine issue of

material fact as to whether it was unreasonable under clearly


                                   - 17 -
established law for an officer to believe that any exigency existed

before Morse and the defendants began to converse.

              Nor do any undisputed facts show a later-developing

exigency. The district court accurately remarked the utter absence

of any evidence that Morse might try to escape, destroy evidence,

or hurt anyone inside the home.       See id. at 188.        Last — but far

from least — the court pointed to an officer's testimony that he

broke through the door "not because of immediate danger, but

because Morse was not cooperating."         Id.   That a suspect will not

agree to step outside his home in response to an officer's request

does     not,    without   more,   constitute     exigent     circumstances

sufficient to authorize a warrantless entry into the home.              See

United States v. Pérez-Díaz, 848 F.3d 33, 39 (1st Cir. 2017).

              The short of it is that the defendants plainly rest their

appeals on an alternative version of the facts, that is, a version

different from that relied on by the plaintiffs.         Each version has

some factual support in the record and, in the last analysis, each

depends on what inferences a factfinder elects to draw from among

reasonable, but conflicting, alternatives.         By suggesting that the

district court did not choose appropriately from among these

competing sets of inferences and by asking us to discount the

plaintiffs' plausible rendition of the facts, the defendants are

making    a     quintessentially   factbound      argument    "inextricably

intertwined with whatever 'purely legal' contentions" their briefs


                                   - 18 -
contain.          Cady v. Walsh, 753 F.3d 348, 360 (1st Cir. 2014); see

Diaz, 112 F.3d   at   5    (finding     unreviewable   arguments   that

plaintiffs' facts "warrant a different spin, tell only a small

part of the story, and are presented out of context").                It follows

that the defendants' exigent circumstances argument entails a

prototypical         factual   dispute,   not     eligible   for   interlocutory

review.      See Tang v. R.I., Dep't of Elderly Affairs, 120 F.3d 325,

326 (1st Cir. 1997).                As a result, we lack jurisdiction to

entertain this aspect of the defendants' appeals and must assess

the facts relevant to the existence of an exigency in the light

most favorable to the plaintiffs.6                See Schiffmann, 811 F.3d at

524 (explaining that a court reviewing a summary judgment ruling

must "read the record in the light most hospitable to the nonmoving

parties . . . and draw all reasonable inferences in their favor").

                               B.    Doorway Arrests.

              The defendants have another argument waiting in the

wings. They insist that the Fourth Amendment's warrant requirement




        6
        We note that, in all events, the defendants' exigent
circumstances argument may run headlong into the decision in
Kentucky v. King, 563 U.S. 452 (2011). There — in a case decided
after the incident at Morse's home occurred — the Supreme Court
observed that "[t]here is a strong argument to be made that
. . . the exigent circumstances rule should not apply where the
police, without a warrant . . . , threaten that they will enter
without permission unless admitted."     Id. at 462 n.4 (dictum).
The plaintiffs suggest that the defendants did just that: they
told Morse that if he did not reopen his door, they would use force
to gain admission to his home — and then they did.


                                        - 19 -
does not apply because Morse's arrest was a doorway arrest,

obviating the need for a warrant.        This argument presents a

question of law and, thus, we have jurisdiction to review it.   See

Johnson, 515 U.S. at 319; Camilo-Robles, 151 F.3d at 8.

           The defendants' argument hinges on the notion that the

controlling precedent is not Payton but, rather, United States v.

Santana, 427 U.S. 38 (1976).     There, the police arrived at the

suspect's home to find her "standing directly in [her] doorway —

one step forward would have put her outside, one step backward

would have put her in the vestibule of her residence."    Id. at 40

n.1.   As soon as they approached, the suspect beat a retreat into

her home, and the police followed to complete the arrest.   See id.

at 40.

           On these facts, the Supreme Court concluded that the

police could arrest the suspect inside her home without a warrant.

See id. at 42-43.     The Court reasoned that by standing in her

doorway, the suspect had voluntarily placed herself in public view

and was, for all intents and purposes, in a public space.   See id.

at 42.   It was noteworthy, in the Court's view, that the suspect

was exposed not only to public view but also to public "speech,

hearing, and touch as if she had been standing completely outside

her house."   Id.   Crucial to the analysis was the officers' claim

that they were operating under exigent circumstances: the suspect

was not merely stepping into her home but was fleeing arrest,


                               - 20 -
requiring the officers to follow her in hot pursuit.    See Santana,
427 U.S. at 42-43; see also Welsh v. Wisconsin, 466 U.S. 740, 750

(1984) (classifying Santana as an exigent circumstances case).     In

such circumstances, the Court held, a suspect cannot "defeat an

arrest which has been set in motion in a public place . . . [by]

escaping to a private place."     Santana, 427 U.S. at 43.

           The defendants argue that Santana controls here.      They

maintain that "[w]hen Morse chose to open his door," he exposed

himself to public view and was therefore in a public space where

he could be arrested without a warrant.     They add that, like the

officers   in   Santana,   they    were   operating   under   exigent

circumstances because they were in hot pursuit of their suspect.

           This case, however, is at a significant remove from

Santana.   For one thing, Morse came to his doorway only after the

officers knocked.   Thus, he was in public view only because the

police — unlike the police in Santana — summoned him to his door.

For another thing, unlike the suspect in Santana, Morse was not

standing directly in his doorway. Instead, even when he approached

the doorway in response to the officers' knock, he remained behind

a locked door (albeit a transparent one).     For these reasons, he

was not situated "as if [he] had been standing completely outside

[his] house." Id. at 42.    What is more, we cannot conclude, at

this stage, that the police were engaged in a hot pursuit as in

Santana. See id. Rather, the district court found a genuine issue


                                - 21 -
of material fact regarding the existence vel non of exigent

circumstances.      See Morse, 123 F. Supp. 3d at 188-89.      Given the

fact-based nature of the defendants' arguments on appeal, we lack

jurisdiction to question that finding in this case.            See supra

Part II(A).    Thus, we must assume that the defendants faced no

exigency.   See Díaz, 112 F.3d at 4-5.

            Given   these   important    distinctions,   we   reject   the

defendants' attempt to bring this case under Santana's protective

carapace.   Accepting the defendants' expansive reading of Santana

would permit police officers to enter a suspect's home to arrest

him without a warrant as long as the suspect was visible to someone

on the other side of his door.          The Payton Court has emphasized

that "the Fourth Amendment has drawn a firm line at the entrance

to the house," Payton, 445 U.S. at 590, and that "physical entry

of the home is the chief evil against which the wording of the

Fourth Amendment is directed," id. at 585 (quoting United States

v. U.S. Dist. Ct., 407 U.S. 297, 313 (1972)).            The defendants'

reading of Santana would turn that firm line into a dotted line

and, at the same time, would unfairly punish any suspect who

chooses to come to the door upon hearing a police officer's knock.

Cf. King, 563 U.S. at 469-70 (explaining that, as a general matter,

"[w]hen law enforcement officers who are not armed with a warrant

knock on a door, . . . the occupant has no obligation to open the




                                 - 22 -
door or to speak").       Consequently, Santana does not control this

case.

            This brings us to a pivotal point in our analysis. Given

the two determinations we have thus far reached — that the district

court's exigent circumstances assessment is unreviewable at this

juncture and that Morse (unlike the suspect in Santana) was not in

a public place at the critical time — we hold that the facts, taken

in the light most favorable to the plaintiffs, make out a violation

of   a   constitutional    right.      See    Alfano, 847 F.3d   at   75.

Accordingly, we proceed to the next step of the qualified immunity

paradigm and consider whether the applicable law was so clearly

established that no reasonable officer would have entered the

plaintiffs' home without a warrant.          See id.

            Not   surprisingly,      the     defendants    argue   that     the

applicable law was not clearly established.                In support, they

submit that our analysis should mirror that in Joyce v. Town of

Tewksbury, 112 F.3d 19 (1st Cir. 1997) (en banc) (per curiam),

resulting in a grant of qualified immunity.                In Joyce, police

officers, acting on a tip, arrived at the home of Joanne and James

Joyce to arrest their son, Lance (who did not live there).                  See

id. at 20.    When the officers knocked, Lance opened the interior

door but kept the outer screen door closed (though apparently

unlocked).    See id.     An officer told Lance that the police had a

warrant for his arrest on a domestic violence-related charge, to


                                    - 23 -
which Lance replied "ya right."        Id.   As Lance moved back into the

dwelling, the officers followed him inside and effected the arrest.

See id. at 20-21.

           Lance's    mother   subsequently       sued,    arguing     that    the

officers had violated her Fourth Amendment rights when they entered

her home without a search warrant.        See id. at 21-22.        In support,

she cited Steagald v. United States, in which the Supreme Court

held that law enforcement officers need both a search warrant and

an arrest warrant to arrest a suspect in a third party's home.

451 U.S. 204, 216 (1981).          Because the officers who entered her

home lacked a search warrant, her thesis ran, they abridged her

Fourth Amendment rights.       In opposition, the defendants relied on

Santana and argued that they had not violated the Fourth Amendment

because they had a warrant for Lance's arrest, he had been standing

in the doorway when they first sought to arrest him, and they

followed him into the home in hot pursuit.          See Joyce, 112 F.3d at

21.

           The en banc decision in Joyce revealed a sharply divided

court and produced no fewer than four opinions.              The lead opinion

concluded that the cases upon which the parties relied — "with

Steagald   at   one   pole   and   Santana   at   the     other"   —   did    "not

definitively resolve" their dispute.         Id. at 22.       In the end, the

majority did not decide whether the officers' entry was unlawful

but, rather, held that the officers were entitled to qualified


                                    - 24 -
immunity because Lance's arrest was a true doorway arrest and

"there is no settled answer as to the constitutionality" of such

an arrest.       Id.    Two of the six judges were in dissent, positing

"that the officers' entry into a third party's home in the absence

of consent, a search warrant, or exigent circumstances plainly

violated       Steagald   and    thus   violated       the    homeowner's    clearly

established Fourth Amendment rights."                   Id. at 26 (Selya, J.,

dissenting).

               The Joyce majority refrained from any endorsement of the

constitutionality of the officers' conduct. Even so, Joyce remains

useful    to    the    present    defendants     because      the   Joyce    majority

concluded that the law was not clearly established in 1989 (when

the   events     in    Joyce    transpired).       But       the   utility   of    that

conclusion is quite limited: Fourth Amendment jurisprudence has

evolved in the decades that have passed between the encounter in

Joyce    and    the    2009    encounter   at    the   Morse's      home.     In    the

intervening years, the Supreme Court reiterated, time and time

again, the Payton Court's admonition that, in the absence of some

recognized basis for ruling otherwise (such as consent, a warrant,

or exigent circumstances), "the Fourth Amendment has drawn a firm

line at the entrance to the house."              Payton, 445 U.S. at 590; see,

e.g., Groh v. Ramirez, 540 U.S. 551, 564 (2004) (holding that "[n]o

reasonable officer could claim to be unaware of the basic rule,

well established by our cases, that, absent consent or exigency,


                                        - 25 -
a   warrantless      search       of   the     home     is    presumptively

unconstitutional"); Kirk, 536 U.S. at 635-36 (explaining that

state court "plainly violate[d]" Payton rule when it failed to

evaluate   exigent   circumstances     but   still    held   that    officers'

warrantless entry, arrest, and search of suspect's home did not

offend Fourth Amendment); Kyllo v. United States, 533 U.S. 27, 40

(2001) (declaring that Payton's line at the entrance to a home

"must be not only firm but also bright"); Minnesota v. Carter, 525
U.S. 83, 100 (1998) (stating that "[i]t is now settled . . . that

for a routine felony arrest and absent exigent circumstances, the

police must obtain a warrant before entering a home to arrest the

homeowner").

           This court, too, has — subsequent to Joyce — strongly

reinforced the significance of Payton's protections of the home.

See, e.g., DeMayo v. Nugent, 517 F.3d 11, 18 (1st Cir. 2008)

(holding that, by 2004, "the 'firm line' drawn by Kirk and Payton

provided [police officers] with sufficient notice that their entry

into [plaintiff's] home was in violation of clearly established

law"); Burke v. Town of Walpole, 405 F.3d 66, 77 (1st Cir. 2005)

(describing    Payton's     protections      as    "indelibly       etched     in

jurisprudential granite" (quoting Buenrostro v. Collazo, 973 F.2d
39, 43 (1st Cir. 1992))).     Payton and its progeny clarify a matter

of Fourth Amendment law that Joyce, which relied on the "clearly

established"   prong   of   the    qualified      immunity   paradigm,       left


                                   - 26 -
unaddressed: namely, the doorway arrest exception recognized in

Santana does not apply in a case in which a door was never opened,

the person behind the door (screen door though it was) was first

observed by law enforcement while he was behind that door, and no

exigent circumstances existed.

             Of   greater    relevance     here,     this    steadily    growing

stockpile    of   precedent    makes     pellucid    that    Payton,    by   2009,

constituted both a firm line and a bright line.                  Put simply, it

constituted clearly established law.            That clearly established law

was sufficient to give reasonable police officers fair and clear

warning   that    using     force   to   enter     the   plaintiffs'    home      to

effectuate    Morse's     arrest    —    without    either   a   warrant     or   a

reasonable basis for believing that exigent circumstances existed

— would violate his Fourth Amendment rights.

             The fact that the Supreme Court has not yet considered

the precise factual scenario that the defendants faced does not

demand a different conclusion. After all, the Court has recognized

that "general statements of the law are not inherently incapable

of giving fair and clear warning."             Lanier, 520 U.S. at 271.        The

Court added that "a general constitutional rule already identified

in the decisional law may apply with obvious clarity to the

specific conduct in question."           Id.   This is such a case.

             In all events, this case differs in material respects

from Joyce.       At the very least, those distinctions should have


                                    - 27 -
signaled to reasonable officers that their conduct did not fall

within the same zone of uncertainty identified in Joyce.

            First and foremost, the Joyce court seized upon the

notion that the officers were in hot pursuit of Lance when they

entered his parents' home.         See Joyce, 112 F.3d at 22.          As a

result,     Santana's   reliance     on     the   existence     of   exigent

circumstances played a significant role in the court's analysis.

See id. For the reasons discussed above, however, we cannot credit

at this juncture the defendants' assertions that they too were

operating    under   exigent   circumstances.        On   the   plaintiffs'

supported version of the facts, which we must accept as true in

reviewing a summary judgment ruling, see Schiffmann, 811 F.3d at

524, the defendants were not in hot (or even lukewarm) pursuit

when they entered the plaintiffs' home.7

            In addition, the defendants — unlike the officers in

Joyce — did not have an arrest warrant in hand.           The fact that the

district court later found that the officers had probable cause is

no substitute.    The Supreme Court "has insisted that inferences of


     7 We add, moreover, that the entry in Joyce was not effected
through the use of force; rather, the police merely opened an
apparently unlocked screen door and followed the suspect into his
parents' dining room.     See Joyce, 112 F.3d at 20.      Here, in
contrast, after Morse told the defendants to return with a warrant
and closed the interior door, the defendants forcibly broke through
not one, but two, locked doors in order to arrest him. This course
of conduct rendered the defendants' entry into the plaintiffs'
home much more intrusive — and, therefore, even less reasonable —
than the entry in Joyce. See Morse, 123 F. Supp. 3d at 191.


                                   - 28 -
probable cause be drawn by 'a neutral and detached magistrate

instead of being judged by the officer engaged in the often

competitive enterprise of ferreting out crime.'"     Shadwick v. City

of Tampa, 407 U.S. 345, 350 (1972) (quoting Johnson v. United

States, 333 U.S. 10, 14 (1948)).

             Last but not least, Morse (unlike the suspect in Joyce)

was seized in his own home.     Thus, his case — in contrast to Joyce

— implicates both his privacy right to bar warrantless entry into

his own home and his right to be free from warrantless seizures

inside that home.       Cf. Silverman v. United States, 365 U.S. 505,

511 (1961) (observing that "the right of a man to retreat into his

own home and there be free from unreasonable government intrusion"

stands at the Fourth Amendment's "very core").

             The short of it is that the situation that existed when

Morse closed the interior door to his home was such that a

reasonable     police     officer,   in   the   absence   of   exigent

circumstances, should have realized that forcibly breaking into

the house without any sort of warrant would offend Morse's Fourth

Amendment right to be free from an unreasonable seizure inside his

own home.    Merely because arrests near doorways may present close

calls in some cases does not mean that they present close calls in

all cases.    Here, the defendants invite us, in effect, to cheapen

the currency of Payton and its progeny and to award them qualified

immunity.      In the circumstances of this case, honoring their


                                 - 29 -
request would require us to "disregard the overriding respect for

the sanctity of the home that has been embedded in our traditions

since the origins of the Republic."           Payton, 445 U.S. at 601.    We

thus decline the defendants' invitation.            Morse was subjected to

a warrantless arrest inside his home, and we agree with the

district court that, on this scumbled record, the officers involved

in that arrest are not entitled to qualified immunity at the

summary judgment stage.

                           C.    State Law Claims.

             Finally, the defendants appeal from the district court's

refusal to dismiss the plaintiffs' state law claims, including

their MCRA claims and their claims for infliction of emotional

distress.     But the defendants moved for summary judgment on the

merits of those claims, and the district court denied their motions

on merits-related grounds.         See Morse, 123 F. Supp. 3d at 195-96.

It is settled beyond peradventure that we lack jurisdiction to

hear appeals from the routine denial of summary judgment motions

on the merits.    See, e.g., Valdizán, 445 F.3d at 64; Camilo-Robles

v. Zapata, 175 F.3d 41, 44-45 (1st Cir. 1999).           Nor does the fact

that   the   defendants    couple     their   appeals   with   appeals   from

interlocutory     orders    denying     qualified    immunity    cure    this

jurisdictional defect.          See Johnson, 515 U.S. at 319-20; Camilo-

Robles, 151 F.3d at 8.          Accordingly, we dismiss these aspects of

the defendants' appeals for want of appellate jurisdiction.


                                     - 30 -
III.   CONCLUSION

           We need go no further.   Although the defendants ask us

to reverse the denial of summary judgment on the merits of certain

state-law claims, we lack jurisdiction to consider such an issue

on interlocutory review. As to the defendants' claims of qualified

immunity, we dismiss the appeal in part for want of appellate

jurisdiction and otherwise affirm the district court's denial of

summary judgment based on qualified immunity.



So ordered.




                              - 31 -